Citation Nr: 1733959	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for bilateral pes planus (flat feet).

2. Entitlement to service connection for depressive disorder and post-traumatic stress disorder (PTSD), to include as secondary to service-connected bilateral pes planus.

3. Entitlement to a total disability evaluation on the basis of unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to September 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Newark, New Jersey, Regional Office (RO).

A Travel Board hearing was held before the undersigned in July 2014. A transcript of said hearing has been associated with the record. 

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files. The appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record. 

This appeal was previously remanded by the Board in September 2014. However, as will be discussed further below, the Board finds that an additional remand is necessary for further development and adjudication.

As noted in the September 2014 remand, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims found that a claim for a TDIU due to service-connected disability was part and parcel of an increased rating claim when such claim was raised by the record. In the present case, during the June 2010 VA examination of the feet as well as the July 2010 VA mental disorders examination, the Veteran raised the issue of unemployability by stating that he was unemployed since June 2009. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Increased Rating for Pes Planus

The Board's September 2014 remand directed the AOJ to schedule the Veteran for a VA examination of his feet in order to assess the current severity of his service-connected bilateral pes planus. The record indicates that the Veteran failed to report to the scheduled VA examination of his feet. The June 2016 supplemental statement of the case (SSOC) states that a VA examination was scheduled for March 30, 2016. The SSOC further states that the VA Medical Center reported that they sent the Veteran a letter for an examination date, with no reply, and that they were unable to leave a message on the Veteran's phone. However, no notification of the scheduled VA examination is of record. 

Accordingly, the Veteran's representative filed an Appellant's Brief in March 2017, which confirms the Veteran's current mailing address, and argues that "there is no evidence in the claims folder of the notification to the Veteran of the scheduled examination." The representative further argues that the burden is on the Secretary to demonstrate notice was sent to the appellant's "latest address of record," and, in addition, the Secretary must show that the Veteran lacked "adequate reason" (see 38 C.F.R. § 3.158(b), or "good cause"(38 C.F.R. § 3.655), for failing to report for the scheduled examination. Hyson v. Brown, 5 Vet.App. 26, 265 (1993). Further, the representative noted that the Court holds that VA has a duty to inform the Veteran of the consequences of his failure to report for a scheduled examination. Connolly v. Derwinski, 1 Vet.App. 566 (1991).

The Board finds that remand of matter is needed for the possibility of the examination to be rescheduled with a copy of the notification letter sent to the Veteran at his most recent address, as noted in his March 2017 Appellant's Brief. Such letter must inform the Veteran of his scheduled examination and notify the Veteran of the consequences of the failure to report for the scheduled examination.

II. Entitlement to a TDIU

Furthermore, the Board remands the issue of TDIU. As noted in the Introduction, a request for a TDIU, even when expressly raised by a Veteran, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Hence, the Veteran's claim for an increased disability rating for service-connected pes planus is intertwined with and includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (a) (2016).

Thus, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating contained within this remand, and the Board defers ruling on this matter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

III. Service Connection for Depressive Disorder and PTSD

The Board's September 2014 remand also directed the AOJ to obtain an addendum opinion addressing whether it is clear and unmistakable (obvious and manifest) that the Veteran's depressive disorder NOS and/or PTSD pre-existed the Veteran's active service; and if yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing acquired psychiatric disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease. 

Accordingly, an addendum opinion was provided in May 2016. The examiner opined that the Veteran's PTSD clearly and unmistakably pre-existed his active service, but found that the Veteran does not qualify for a diagnosis of depressive disorder NOS. However, the July 2010 VA examination report indicates a diagnosis of both depressive disorder NOS and PTSD. Therefore, upon remand, the Board requests a clarification as to the Veteran's diagnoses, and as for each diagnosis, an opinion as to whether it is clear and unmistakable (obvious and manifest) that such acquired psychiatric diagnosis pre-existed the Veteran's active service.

The examiner further opined that "it is not clear that his PTSD (pre-military) became worse during service." However, clarification of this opinion is requested upon remand. A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306 (b). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Thus, the relevant question that remains is whether there is clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disability, to include PTSD, was NOT permanently worsened beyond the natural progress of the disability.




Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding and relevant VA treatment records, and any private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Thereafter, schedule the Veteran for the appropriate VA examination to determine the current severity of the Veteran's service-connected bilateral pes planus. The electronic claims file must be reviewed by the examiner, and a notation of such must be included in the examination report.

Notification of the scheduled examination appointment should be documented in the Veteran's electronic claims folder. See March 2017 Appellant's Brief for updated address.

The Veteran is hereby notified of his responsibility to report for his scheduled examination and to cooperate in the development of his claim, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.

3. After completing directive (1), the claims file should be returned to the examiner who provided the May 2016 VA addendum opinion, if possible (or a suitable substitute) for another addendum opinion. Another examination is not required unless deemed necessary by the examiner. Based on the review of the record-and in light of the examiner's previous findings-the examiner should expressly address the following:

(a) Clarify the Veteran's diagnosed acquired psychiatric disorders. If necessary, reconcile any findings with the diagnoses noted in the July 2010 VA examination report (finding diagnoses of depressive disorder NOS and PTSD); May 2016 VA addendum opinion (finding a diagnosis of PTSD and noting that the Veteran does not qualify for a diagnosis of depressive disorder, NOS).

(b) For each diagnosis found during the period on appeal, opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's diagnosed acquired psychiatric disability pre-existed the Veteran's active service.

(c) For each diagnosis found during the period on appeal, if the answer to (a) is yes, opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing acquired psychiatric disability was NOT permanently worsened during the Veteran's service.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

(d) For each diagnosis found during the period on appeal, if the answer to (a) or (b) is no, opine as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current acquired psychiatric disability had its onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.

For any diagnosis of PTSD, the examiner should clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressor.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's asserted military and medical history.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Ensure that the examination reports are adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. 

5. Thereafter, and after any necessary additional development and after adjudication of the intertwined issues, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU if appropriate.

6. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

